UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53397 Alpine Alpha 1, Ltd. (Exact name of registrant as specified in its charter) Delaware 75-3264747 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box 735, Alpine, New Jersey 07620 (Address of principal executive offices) (Zip Code) (917) 915-8857 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No[] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No[ ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: there were 1,826,478 shares outstanding as of July 29, 2011. ALPINE ALPHA 1, LTD (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2011 (UNAUDITED) AND AS OF DECEMBER 31, 2010 PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, AND FOR THE PERIOD FROM OCTOBER 29, 2007 (INCEPTION) TO JUNE 30, 2011 (UNAUDITED) PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY FOR THE PERIOD FROM OCTOBER 29, 2007 (INCEPTION) TO JUNE 30, 2011 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2, AND FOR THE PERIOD FROM OCTOBER 29, 2007 (INCEPTION) TO JUNE 30, 2011 (UNAUDITED) PAGES 5- 12 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) PART I - FINANCIAL INFORMATION Item 1.Financial Statements Alpine Alpha 1, LTD (A Development Stage Company) Condensed Balance Sheets ASSETS June 30, 2011 December 31, 2010 (Unaudited) Current Assets Cash $ $ Prepaid Expenses Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts Payable - related party $ $ Total Current Liabilities Long Term Liabilities Notes Payable - related party Total Liabilities Commitments and Contingencies - - Stockholders' Deficiency Preferred stock, $0.001 par value; 1,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value; 50,000,000 shares authorized, 1,826,478 and 826,478 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See Accompanying Notes to Condensed Unaudited Financial Statements 1 Alpine Alpha 1, LTD (A Development Stage Company) CondensedStatements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended For the Period from October 29, 2007 June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 (Inception) to June 30, 2011 Operating Expenses Professional fees $ Consulting expense - related party Stock compensation - - - General and administrative Total Operating Expenses Loss from Operations ) Other Income (Expenses) Other income - Interest expense ) LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - ) NET LOSS $ ) $ ) $ ) $ ) $ ) Loss Per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See Accompanying Notes to Condensed Unaudited Financial Statements 2 Alpine Alpha 1, LTD (A Development Stage Company) Statement of Changes in Stockholders' Deficiency For the period from October 29, 2007 (Inception) to June 30, 2011 (Unaudited) Deficit Preferred Stock Common stock Additional accumulated during Total paid-in development Stockholders' Shares Amount Shares Amount capital stage Deficiency Balance October 29, 2007 - $
